                        UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEW JERSEY

          Chambers of                                             Martin Luther King Jr, Federal Bldg.
STEVEN C. MANNION                                                         & U.S. Courthouse
United States Magistrate Judge                                             50 Walnut Street
                                                                          Newark, NJ 07102
                                                                            (973) 645-3827



                                                    January 15, 2020


                                       LETTER OPINION-ORDER
          Re:    D.E. 27, Informal Motion to Appoint Pro Bono Counsel
                 Corey Pearson, Jr. v. Dr. Flora Defilippo, et al.
                 Civil Action No. 18-cv-16198 (SDW)(SCM)


Dear Litigants:
       This matter comes before the Court upon review of Plaintiff Mr. Corey Pearson’s (“Mr.
Pearson”) informal Motion to Appoint Pro Bono Counsel. 1 The Court has reviewed Mr. Pearson’s
Motion and for the reasons set forth herein it is denied.
        District courts are granted broad discretion to appoint attorneys to represent indigent civil
litigants, 2 but civil litigants possess neither a constitutional nor a statutory right to appointed
counsel. 3 Moreover, though Congress has empowered district courts to “request” counsel for civil
litigants, courts cannot “require” an unwilling attorney to serve as counsel. 4
        This Court must therefore “take note of the significant practical restraints on the district
courts’ ability to appoint counsel: . . . the lack of funding to pay appointed counsel; and the limited




1
    (ECF Docket Entry No. (“D.E.”) 27, Pl.’s Letter).
2
    28 U.S.C. § 1915 (d), (e)(1),
3
 Montgomery v. Pinchak, 294 F.3d 492, 498 (3d Cir. 2002) (citing Parham v. Johnson, 126 F.3d
454, 456-67 (3d Cir. 1997)).
4
 Id. (citing 28 U.S.C. § 1915 (e)(1)); see also Christy v. Robinson, 216 F. Supp. 2d 398, 406 n.
16 (D.N.J. 2002) (citing Mallard v. United States Dist. Court for Southern Dist. of Iowa, 490
U.S. 296, 301-02 (1989)).
supply of competent lawyers who are willing to undertake such representation without
compensation.” 5
        When evaluating a request for the appointment of pro bono counsel, a district court should
first determine whether the plaintiff’s claim “has arguable merit in fact and law.” 6 The Third
Circuit has articulated an analytical framework that district courts must use in exercising their
discretion. 7 The analysis begins with a threshold assessment of the merits of the case. 8
        If the court first finds “some arguable merit in fact and law,” then it must go on to weigh a
series of considerations known as the Tabron post-threshold factors. 9 These factors include: (1)
the plaintiff’s ability to present his case; (2) the complexity of the legal issues involved; (3) the
extent of factual discovery and the plaintiff’s ability to investigate and to comply with complex
discovery rules; (4) the extent to which the case may turn on credibility determinations; (5) whether
expert testimony will be required; and (6) whether the plaintiff can afford counsel on his or her
own behalf. 10
       For the purpose of evaluating these threshold factors, the Court assumes “solely for the
purpose of this Application” that Mr. Pearson’s case has “some arguable merit in fact and law.”11
The Court, however, need not undertake a detailed analysis of this point because application of the
Tabron post-threshold factors overall weighs against appointment of pro bono counsel at this time.
          1. Mr. Pearson’s Ability to Present His Case

       The first factor has been identified as “perhaps the most significant.” 12 For this factor the
Court considers Mr. Pearson’s “education, literacy, prior work experience, and prior litigation
experience....” 13 As additional guidance, the Third Circuit has noted that courts should consider



5
    Tabron v. Grace, 6 F.3d 147, 157 (3d Cir. 1993).
6
    Id. at 155.
7
  See Montgomery v. Pinchak, 294 F.3d 492 (3d Cir. 2002); Parham v. Johnson, 126 F.3d 454
(3d Cir. 1997); Tabron v. Grace, 6 F.3d 147 (3d Cir. 1993).
8
    Montgomery, 294 F.3d at 498-99 (citing Tabron, 6 F.3d at 155; Parham, 126 F.3d at 457).
9
    Id. at 499.
10
     Tabron, 6 F.3d at 156; see also Parham, 126 F.3d at 461.
11
     Montgomery, 294 F.3d at 499.
12
     Id. at 501.
13
     Id. (citations omitted) (citing Tabron, 6 F.3d at 156).
                                                    2
Mr. Pearson’s ability to present his case “[i]n conjunction with . . . the difficulty of the particular
legal issues.” 14

        Mr. Pearson does not address this factor in his Motion, so the Court is unfamiliar with his
educational history and prior work or litigation experience. However, his numerous filings with
the Court thus far reflect literacy and a general understanding of the litigation process.
Additionally, In his many letters to the court Mr. Pearson cites various statutes and case law, and
without the aid of counsel, Mr. Pearson has successfully filed his application to proceed in forma
pauperis as well as motions requesting pro bono counsel. Therefore, the first Tabron factor weighs
against appointment.
          2. The Legal Complexity of the Case

        The second Tabron factor concerns the complexity of the particular legal issues. Again,
Mr. Pearson’s short argument in support of his Motion does not address this second Tabron factor.
However, in looking to Mr. Pearson’s Complaint, the Court finds that Mr. Pearson’s factual claims
are easy to understand and the legal issues involved are relatively straightforward. Thus, the second
Tabron factor also weighs against appointment.


          3. The Degree to Which Factual Investigation Will be Necessary

          The third Tabron factor is the degree to which factual investigation will be necessary and
Mr. Pearson’s ability to pursue an investigation. Generally, district courts give weight to an
incarcerated individual whose confinement limits his ability to conduct discovery and investigate
facts. 15 Here, however, Mr. Pearson’s confinement will not substantially affect his ability to litigate
this case.
         Mr. Pearson has been intimately involved with the events surrounding and leading up to
the filing of the Complaint. Mr. Pearson outlines evidence he seeks to obtain and how he plans to
use it. Nothing in the record indicates that Mr. Pearson’s pro se or prisoner status will inhibit him
from conducting discovery or reaching his witnesses. Therefore, the third Tabron factor weighs
against appointment.
          4. The Extent to Which the Case is Likely to Turn on Credibility Determinations

        The fourth Tabron factor is the extent to which the case is likely to turn on credibility
determinations. Because “it is difficult to imagine a case that does not” rely, in some measure, on
witness credibility, courts look to whether the case at hand will become “solely a swearing
contest.” 16 Mr. Pearson has not addressed this factor, but based on the initial pleadings, it does not

14
     Tabron, 6 F.3d at 156; see also Montgomery, 294 F.3d at 502.
15
     Tabron, 6 F.3d at 253.
16
     Parham v. Johnson, 126 F.3d 454 (3d Cir. 1997).
                                                   3
appear to be a swearing contest. Further, because the factors overall weigh against appointment, it
is unnecessary to further evaluate the potential credibility issues.


          5. Whether the Case will Require Testimony from Expert Witnesses

        The fifth Tabron factor is whether the case will require testimony from expert witnesses.
At this juncture of the case, it is unclear if expert testimony will be required. Nevertheless, it seems
unlikely, given the nature of Mr. Pearson’s allegations, that his claims would require expert
testimony. Thus, the fifth Tabron factor currently weighs against appointment.


          6. Mr. Pearson’s Capacity to Retain Counsel on His Own Behalf

         Finally, the sixth Tabron factor is Mr. Pearson’s capacity to retain counsel on his own
behalf. The Court acknowledges that Mr. Pearson’s application to proceed in forma pauperis was
granted, and that he is an indigent prisoner. However, these facts alone are not enough to justify
an order of appointment. Indigency alone does not warrant the appointment of counsel absent
satisfaction of other Tabron post-threshold factors. 17 Additionally, Mr. Pearson mentions in his
letter to the court dated April 1, 2019 that he has a lawyer, a Ms. Jean Ross, who is “ Very much
willing” to take his case. 18 Therefore, the sixth Tabron factor weighs against appointment.
        The Court is, as always, sympathetic to any disadvantages of the parties that come before
it. Accordingly, the Court will closely monitor the considerations raised by Mr. Pearsons Motion
for Pro Bono Counsel throughout case management and, as the case moves forward, it may
exercise its discretion to appoint counsel sua sponte should any of the above discussed
considerations change. 19
          As the Tabron factors weigh against appointment at this time, the Court will deny Mr.




17
   See Christy, 216 F. Supp. 2d at 410 (D.N.J. 2002) (denying application for pro bono counsel
where indigency was the only one of the six factors weighing in favor of appointment of
counsel); see also Bragg v. Patterson, 2015 WL 7296129, at *7 (“Plaintiff's indigency, however,
is not sufficient to warrant counsel in and of itself. Many pro se plaintiffs are indigent, yet are
denied pro bono counsel. The Court considers this factor to be neutral. The remainder of the
factors, however, weigh against the appointment of counsel at this time.”).

18
     [D.E.] 38
19
     See Tabron, 6 F.3d at 156; Christy, 216 F. Supp. 2d at 406.
                                                   4
Pearson’s motion.

       The Clerk of the Court shall mail a copy of this letter to Plaintiff Pearson.

       IT SO ORDERED.




                                                     1/15/2020 9:21:21 AM




Original: Clerk of the Court
Hon. Susan D. Wigenton, U.S.D.J.
cc: All parties

Corey Pearson
NORTHERN STATE PRISON
P.O. BOX 2300
NEWARK, NJ 07114
PRO SE




                                                 5
